335 S.W.2d 288 (1960)
Floyd D. JAMES, Jr., Appellant,
v.
George R. SAM, Appellee.
No. 13626.
Court of Civil Appeals of Texas, San Antonio.
April 20, 1960.
Floyd D. James, San Antonio, for appellant.
Roger S. Lightsey, San Antonio, for appellee.
POPE, Justice.
Plaintiff, George R. Sam, sued Floyd James in Justice Court for $90.45 damages to his vehicle as a result of a rear-end collision. James cross-acted for exactly one hundred dollars. Sam recovered judgment for $90.45, and recovered the same amount on appeal to the County Court. James was denied recovery on his cross-action. James has appealed from the judgment of the County Court.
Neither the amount in controversy nor the judgment exceeds $100 exclusive of interest and costs. Art. 1819, Vernon's Ann. Tex.Stats. Since the amount in controversy is not in excess of $100, this Court does not have jurisdiction and the appeal is dismissed. Sovereign Camp, W. O. W. v. Douglas, Tex.Civ.App., 156 S.W.2d 576.